 In the Matter Of INTERNATIONAL HARVESTER COMPANY (LOUISVILLEWORKS, EMPLOYERandINTERNATIONAL BROTHERHOOD OF BLACK-SMITHS, DROP FORGERS AND HELPERS, A. F. L., PETITIONERIn the Matter of INTERNATIONAL HARVESTER COMPANY (LoUISVILLEWORKS), EMPLOYERandINTERNATIONAL BROTHERHOOD OF ELEC-TRICAL WORKERS, LOCAL UNION No. 369, A. F. L., PETITIONERIn the Matter Of INTERNATIONAL HARVESTER COMPANY (LOUISVILLEWORKS, EMPLOYERandINTERNATIONAL UNION, UNITED AUTOMO-BILE, AIRCRAFT AND AGRICULTURAL IMPLEMENT WORKERS OF AMER-ICA, C. I. 0., PETITIONERIn the Matter of INTERNATIONAL HARVESTER COMPANY (LOUISVILLEWORKS), EMPLOYERandFALLS CITIES CARPENTERS DISTRICT COUN-CIL, UNITED BROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA,A. F. L., PETITIONERCases Nos. 9-RC-446,9-RC-467,9-RC-4190, and 9-RC-408.-DecidedDecember 2, 1940DECISIONDIRECTION OF ELECTIONSANDORDERUpon separate petitions duly filed, a consolidated hearing was heldbeforeWilliam A. McGowan, hearing officer.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2. International Brotherhood of Blacksmiths, Drop Forgers andHelpers, A. F. L., herein called the Blacksmiths; International Broth-erhood of Electrical Workers, Local Union No. 369, A. F. L., hereincalled the Electricians; International Union, United Automobile, Air-craft and Agricultural Implement Workers of America, C. I. 0.,herein called the UAW-CIO ; Falls Cities Carpenters District Coun-cil,United Brotherhood of Carpenters and Joiners of America,87 NLRB No. 21.317 318DECISIONSOF NATIONALLABOR RELATIONS BOARDA. F. L., herein called the Carpenters ; and United Farm Equipmentand Metal Workers of America, Local 236, C. I. 0., herein called theFE-CIO 1 are labor organizations claiming to represent employees ofthe Employer.3.For reasons stated hereinafter, no questions affecting commerceexist concerning the representation of employees of the Employer inCases Nos. 9-RC-446 and 9-RC-467 within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.We do, however, findthat questions affecting commerce exist concerning the representationof employees of the Employer in Cases Nos. 9-RC-490, and 9-RC-498, within the meaning of Section 9 (c) (1) and Section 2 (6) and(7) of the Act.4.The appropriate unit; the determination of representatives :At its Louisville plant, the Employer is engaged in the productionof tractors, tractor parts, and other machinery.The plant is a rela-tively new one, operations having begun in the latter part of 1946.In 1947, the Board directed elections 2 among the employees whichresulted in the establishment of several craft groups and a residual.production and maintenance unit.Thereafter, and before the hear-ing herein, several other craft groups were carved from the produc-tion and maintenance unit originally established.The current pro-ceedings involve employees who are now included in the productionand maintenance unit.These employees are located in the followingdepartments: Department 51-Electrical Heat Treat; Department52-Gas Heat Treat; Department 53-Forge Shop and Shear Room;Department 17-General Maintenance.The Electricians' alleged appropriate unitThe Electricians seeks to sever from the existing residual produc-tion and maintenance unit a unit of employees in the electrical heattreat department.The Electricians did not present any evidence atthe hearing, stating that it would rely on the record made by the otherparties; but presumably it takes the position that these employeesare craft electricians and therefore severable.The UAW-CIO, theFE-CIO, and the Employer contend that this unit is inappropriate.The employees whom the Electricians seeks do not exercise theskills usually associated with the craft of the electrician, nor are theyrequired to be electricians.. In fact, the record indicates that em-ployees are promoted to heat treat operator from the position of la-borer.Under these circumstances, we perceive no basis, craft or other-At the hearing, the FE-CIO was permitted to intervene in all these cases on the basisof a contract covering the residual production and maintenance unit.The contract hasexpired,and it was not contended at the hearing that it was a bar to the petitions herein.2 International harvester Companij,73 NLRB 971. INTERNATIONAL HARVESTER COMPANY319wise, for establishing this department as a unit and shall dismiss theElectricians' petition.The Blacksmiths' alleged appropriate unitThe Blacksmithsseeks aunit consisting of employees in the ForgeShop and Shear Room, Department 53, and the Gas Heat Treat De-partment, Department 52. Included in these departments are em-ployees in such classifications as forge press operator, bulldozer opera-tor, snag grinder, laborer, trimming press operator, coining, pressoperator, sawyer, shear operator, forge shop setup man, blacksmith,3gas heat treat operator, and shot blast bachine operator.The NAW-CIO, and the FE-CIO, and the Employer contend that this unit is in-appropriate and should not be severed from the residual productionand maintenance unit.The forge shop produces forgings used in the fabrication of variouscomponents of tractors and motors.4 The steel billets from which theforgings are made are cut to the required lengths in the shear room.They are then transported by cranes to the forge shop, where theyare heated and then forged upon either a drop press or an upsetterpress.After the metal has been forged it goes either to the heat treatdepartments or to another department for machining. In some in-stances a forging will be returned to a heat treat department aftermachining.Completed forgings are then used in assembling finalproducts.The Blacksmiths contends that the unit it seeks may be severedupon either a craft nucleus or a departmental basis. In this connec-tion,.it argues that the drop forgers included in the unit it seeks con-stitute a nucleus of skilled craftsmen.5As noted above, the forge press operators forge the hot metal uponeither drop or upsetter presses.The operator has no control over theforce of the blow struck upon the metal.He isresponsible, however,for the proper setting of the dies in the press, and for correct place-ment of the steel billet.Failure to make these adjustments accuratelymay result in spoiling the dies, which are extremely expensive, or inproducing an unusable forging.The forging press operator must alsobe able to judge the heat of the metal to be forged, and must have akn'wledge of metal structure.3This group includes only one blacksmith and one blacksmith helper.4The record also indicates that the Employer purchases an indeterminateamount offorgingsfrom outside sources.6The Blacksmiths points, in this connection, to the following items of evidence,interalia: (a)the Dictionary of Occupational Titles and the Census Bureau's classification sys-tem both of which classify forging as a skilled trade ; (b) a job evaluation rating issued bythe Drop Forging Institute which rates the job of forging press operator as equivalent tothat of machinist. 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the recentGeneral Motorscase,6 under analogous circumstances,we held that similar forge press operators were not craftsmen.Here,as there, the press operators are part of a mass production operation;they work upon the same machine all the time, and are not required tooperate any other; their task is repetitive and routine; and essentiallythey are no more than skilled machine operators.Furthermore, theirwork is less skilled than that of the hammerman in the above-cited case,who were also found to lack the requisite craft skills.Nor are theseforge press operators required to have the versatility necessary in acommercial forge shop, where the operator must be able to work manykinds of presses.It is sufficient, at this point, that an operator canproduce quickly upon one machine.It appears further that neither apprenticeship nor a prolongedtraining period is necessary to qualify as a forging press operator atthis plant.The Employer's testimony indicated that it was its prac-tice to upgrade employees to all jobs in this department except thatof blacksmith, and that there had been no difficulty with such pro-cedure.Indeed, in at least one instance, an employee was transferredfrom driving an industrial truck to operating a forging press, andwas able to earn his piece-work rate in several weeks.Under these circumstances, including the mass production natureof the Employer's operations, the lack of an apprentice or trainingprogram, and the essentially routine and respective nature of theforger's work, we find that the forgers herein- do not exercise morethan a part of the skills customarily associated with the craft of theblacksmith.We therefore conclude that they are not true craftsmenand do not constitute the necessary nucleus for severance of therequested unit on a departmental basis.Moreover, not only is there a lack of a nucleus of employees pos-sessing true craft skills, but the departmental unit sought includesonly a segment of the employees engaged in the forging process, i. e., itwould exclude the above-mentioned operators of electrical heat treatequipment whose work is indistinguishable from that of the requestedgas heat treat operators.Accordingly we shall dismiss the petition.'a General Motors Corporation,Chevrolet Forge,Springand BumperDivision,Detroit,Miciiigan,80 NLRB 145.7Plomb ToolCo., 87 NLRB 134, in which the Board recently found certain forgersto be craftsmen,is distinguishable on its facts from the instant case.The forgers, whowerethere found to constitute the craft nucleus of a forge department,performed workwhich partook less of the nature of mass production ; served a 2-year training period ;were required to work within much smaller tolerances;and therewas somebargaininghistory withrespect to forgers on a separate basis.Nor is the Petitioner's contentionwith respect to the severability of a departmentalunit without a craft nucleus, supported byFayscott Corporation,78 NLRB 123330,uponwhich it relies.The basis of the Board's decision in theFayscottcase was the existenceof a craft nucleus of molders and coremakers.SeeUnited States Pipe and Foundry Com-pany,84 NLRB 954. INTERNATIONAL HARVESTER COMPANY .321The Carpenter's unit; the UAJV-CIO unitThe Carpenters seeks a unit composed of millwrights, millwright-welders, helpers, and apprentices; 8 alternatively, the Carpenters willaccept a unit which excludes the welders.The UAW-CIO seeks anelection in the existing residual production and maintenance unit.The FE-CIO and the Employer join the UAW-CIO in contendingthat this is the only appropriate unit.In a prior case involving this plant,9 the Board found, in effect,that the millwrights were a craft group. It directed an election inwhich the millwrights alone (not including welders) were to indicatewhether they desired to be grouped with either machinists or car-penters, or to be part of the residual unit.The millwrights at thattime chose to be included in the residual unit.There have apparentlybeen nosignificant changes since that time inDepartment 17, to which the millwrights are assigned, along withblacksmiths, painters, sheet metal workers, carpenters, and othermaintenance classifications.Now, as then, these classifications func-tion on a job basis, depending upon the requirements of the particularjob.As a result of this practice, employees in all classifications worktogether to a considerable extent.Nor does the record indicate thatthere is a classification of millwright-welders as sought by the Car-penters.There is a classification of welders, but the welders do nothave an especially close relationship to the millwrights.Under thesecircumstances, we find that the millwrights alone constitute a craftgroup which may feasibly be granted separate representation 10As already noted, the UA.W-CIO and FE-CIO seek an election inthe currently existing unit which includes the millwrights.Such aunit is clearly appropriate.However, we have also indicated thatthe millwrights may function separately, if they so desire.Accordingly, we shall make no final unit determination at this time,but shall first ascertain the desires of the employees as expressed inthe elections hereinafter directed.We shall direct elections amongthe following groups of employees of the Employer's LouisvilleWorks :(a)All millwrights and millwright helpers in Department 17, ex-cluding clerical employees and supervisors as defined in the Act.(b)All remaining production and maintenance employees, includ-ing janitors and inspectors, working leaders and apprentices, but ex-eluding powerhouse, boiler room, toolroom, tool grinding, and ma-8The record indicates that there are no apprentices and that the Employer does notmaintain an apprentice program for these crafts.'International Harvester Company,73 NLRB 971 (1947).10Owens-Corning Fiberglas Corporation,84 NLRB 298;Certain-iced Products Corpora-tion,78 NLRB 910. 322DECISIONS OF NATIONAL LABOR RELATIONS BOARD .chine repair departments, die shop, foundry, all electricians, plumbers,steamfitters, pipefitters, carpenters, and helpers, student executives,guards, expediters, time keepers, time-study men, tool and die de-signers, laboratory technicians, draftsmen, engineers, and all othertechnical and professional employees, all factory and office clericalemployees, and all supervisors.If the employees in voting group (a) select the Carpenters, theywill be taken to have indicated their desire to constitute a separateunit.ORDERUl'on the basis of the foregoing findings of fact and the entirerecord in the case, the Board orders that the petitions filed in thisproceeding by International Brotherhood of Electrical Workers, Local369, A. F. L., in Case No. 9-RC-467, and by International Brotherhoodof Blacksmiths, Drop Forgers, and Helpers (AFL), in Case No. 9-RC-446 be, and they hereby are, dismissed.DIRECTION OF ELECTIONS11As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, elections by secretballot shall be conducted as early as possible, but not' later than 30days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which thiscase washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the groups of em-ployees described in section numbered 4, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection of Elections, including employees who did not work clur-ing said pay-roll period because they were ill or on vacation or tem-porarily laid off, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the elections, and also excluding employees onstrike who are not entitled to reinstatement, to determine whether, forpurposes of collective bargaining,(1)The employees in voting group "(a)" desire to be representedby Falls Cities Carpenters District Council, United Brotherhood ofCarpenters and Joiners of America, A. F. L., or by InternationalUnion, United Automobile, Aircraft, and Agricultural ImplementWorkers of America, CIO, or by United Farm Equipment and MetalWorkers of America, Local 2361 CIO, or by none; and11Any participantin any election directed herein may, upon its prompt request to, andapproval thereof by, the Regional Director, have its name removed from the ballot. INTERNATIONAL HARVESTER COMPANY323(2)The employees in voting group "(b)" desire to be representedby International Union, United Automobile, Aircraft and Agricul-tural ImplementWorkers of America, CIO, or by United FarmEquipment and Metal Workers of America, Local 236, CIO, or byneither.MEMBERMURDOCK took no part in the consideration of the aboveDecision, Direction of Elections, and Order.877350-50-vol, 87-22